Citation Nr: 1428690	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  10-47 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for vertigo, claimed as dizziness, due to secondary to service-connected bilateral hearing loss. 

2.  Entitlement to service connection for a left shoulder disorder as secondary to the service-connected residuals of bone cyst and pathological fracture of right humerus (right shoulder disability). 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Coast Guard from November 1942 to March 1946.  

These matters come on appeal before the Board of Veterans' Appeals (Board) from a December 2009 rating decision by the Department of Veterans Affairs, Regional Office, located in Winston-Salem, North Carolina (RO), which in pertinent part, denied the benefits sought on appeal. 

On his October 2010 and September 2011 substantive appeals, VA Form-9s, the Veteran indicated his desire to testify before a member of the Board during a hearing held at the RO.  The Veteran was scheduled for a videoconference hearing with a member of the Board in June 2014, however, he failed to report and she has not since requested that the hearing be rescheduled.  The hearing request, therefore, is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Resolving any doubt in the Veteran's favor, the evidence of record demonstrates that his vertigo is likely secondary to his bilateral sensorineural hearing loss disability.

2.  Resolving any doubt in the Veteran's favor, the evidence of record demonstrates that his left shoulder disorder, to include degenerative arthritis and rotator cuff tear, is aggravated by his service-connected right shoulder disability.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for vertigo have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.310 (2013).

2.  The criteria for entitlement to service connection for left shoulder disorder have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Since the entire benefits sought on appeal have been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during an applicable presumptive period and that he still has such condition.  

To prevail on the issue of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

 In addition, a disability that is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  When service connection is thus established for a secondary condition, the secondary condition shall be considered part of the original condition.  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id. 

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue. 38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102. 

Vertigo 

The Veteran seeks entitlement to service connection for vertigo, claimed as dizziness.  He contends that his current vertigo problems are proximately due to his service-connected bilateral hearing loss disability. 

The competent medical evidence of record shows that the Veteran has a current diagnosed disorder manifested by his symptoms vertigo, dizziness and loss of balance.  Although his vertigo symptomatology has been variously diagnosed as recurrent vertigo, intractable vertigo and Meniere's disease, the record does establish a current diagnosed disability for VA compensation purposes.  See VA and private treatment records, as well as the report of a November 2009 VA ear examination.  Accordingly, the element (1), current disability, has been satisfied. 

The Veteran does not contend, and the evidence of record does not demonstrate, that his current vertigo problems are directly related to his period of service.  See 38 C.F.R. §§ 3.303, 3.307, and 3.309.  Notably, the Veteran's service treatment records do not show any complaints, treatment or diagnosis of vertigo or dizziness-related problems.  The Veteran has informed VA that he first experience symptoms of dizziness and balance problems in the 1950s, and the medical records do not show that he sought treatment for complaints of dizziness and balance problems until years after his separation from service.  A lengthy period of time between the reported injury and the reported onset also goes against a finding of continuity of symptomatology.  Based on the foregoing, the Board finds that the Veteran's current vertigo disorder is not directly related to his period of service. 

Regardless, the evidence of record does support a finding that the Veteran's vertigo is proximately caused by his service-connected bilateral hearing loss.  38 C.F.R. § 3.310.  The RO has seen fit to award entitlement to service connection for bilateral sensorineural hearing loss.  See 2007 rating decision.  Element (2), is satisfied.

With regard to the Veteran's vertigo and element (3), medical nexus, the record contains an April 2009 medical opinion from Dr. N.C.M., as well as a notation in a January 2010 VA neurology consultation report, that show the Veteran's vertigo is likely secondary to his bilateral hearing loss disability.  Both of these medical opinions were based on a review of clinical findings as well as the Veteran's reported medical history of dizziness, balance and hearing problems.  In contrast, the November 2009 VA examiner opined that the Veteran's vertigo was not proximately caused or aggravated by his service-connected bilateral hearing loss because, the Veteran's bilateral hearing loss was noise-induced and not related to dizziness in service.  Notably, the VA examiner failed to provide a sufficient rational statement explaining why the Veteran's vertigo was not aggravated by his bilateral hearing loss over the years since his period of service.  The Board does not find that the VA examiner's medical opinion is more persuasive than the other opinions of record. 

The Board concludes that the medical nexus evidence of record addressing the etiology of the Veteran's vertigo is in relative equipoise.  Thus, any reasonable doubt is resolved in his favor and the third element has been met for this claim.  Thus, service connection for tinnitus on a secondary basis is in order.  See 38 C.F.R. § 3.310; see also Wallin v. West, 11 Vet. App. 509, 512 (1998).

Left Shoulder 

The Veteran seeks entitlement to service connection for a left shoulder disorder.  He contends that his current left shoulder problems are proximately due to his service-connected right shoulder disability.  The Veteran reports that due to the severity of his right shoulder disability, he primarily uses his left arm for activities and has resulted in overuse of his left shoulder in order to compensate for his right shoulder symptomatology.  The Veteran believes that his current left shoulder disorder is secondary to his service-connected right shoulder disability. 

The competent medical evidence of record shows that the Veteran has current diagnoses of degenerative arthritis, tendonopathy and rotator cuff tear, in the left shoulder.  See VA and private treatment records, as well as the reports of August 2009 and September VA joint examinations.  Accordingly, the element (1), current disability, has been satisfied. 

The Veteran does not contend, and the evidence of record does not demonstrate, that his current left shoulder problems are directly related to his period of service.  See 38 C.F.R. §§ 3.303, 3.307, and 3.309.  Notably, the Veteran's service treatment records do not show any complaints, treatment or diagnosis of left shoulder-related problems.  The Veteran has informed VA that he first experience symptoms of left shoulder problems in the 2008, and the medical records do not show that he sought treatment for complaints of left shoulder pain until 2007, which comes decades after his separation from service.  A lengthy period of time between the reported injury and the reported onset also goes against a finding of continuity of symptomatology.  Based on the foregoing, the Board finds that the Veteran's left shoulder disorder is not directly related to his period of service. 

As discussed above, the record contains various lay statements that reflect that his service-connected right shoulder disability has aggravated his current left shoulder disorder.  The RO has seen fit to award entitlement to service connection for right shoulder disorder.  See 1950 rating decision.  Element (2), is satisfied.

With regard to the Veteran's left shoulder and element (3), medical nexus, the Veteran's private treating orthopedic specialist has stated that the Veteran's left shoulder disorder is aggravated by his overuse and extra stress of his left shoulder that resulted from his need to overcompensate for his service-connected right shoulder disability.  See August 2008, April 2009, and May 2011 private medical statements from Dr. F.V.A.  In addition, in the September 2013 VA joint examination report, the VA examiner noted that the Veteran's right shoulder disability had worsened over the years and the Veteran had developed left shoulder pain as a result of overuse from compensating for his right shoulder disability.  

The Board acknowledges that the record does contain a contrary medical nexus opinion by the August 2009 VA examiner that the Veteran's left shoulder disorder was not proximately caused or aggravated by his right shoulder disability.  The August 2008 VA examiner stated that there was no medical, physiological, or functional relationship between the Veteran's current shoulder problems and no reason to believe that the Veteran's 63 year old in-service fracture caused the onset of his left shoulder problems in 2007.  However, the Board notes that the September 2013 VA examiner observed that the Veteran's right shoulder had worsened, which suggests that the Veteran would require increase use of his left arm and shoulder to compensate for the increased right shoulder symptomatology.  The Board does not find that the 2008 VA examiner's opinion to be more probative than the other opinions contained in the record. 

As such, the Board finds that the medical evidence of record is at least in equipoise on whether the Veteran's current left shoulder disorder is aggravated by his service-connected right shoulder disability.  Thus, any reasonable doubt is resolved in his favor and the third element has been met for this claim.  Thus, service connection for left shoulder disorder on a secondary basis is in order.  See 38 C.F.R. § 3.310; see also Wallin v. West, 11 Vet. App. 509, 512 (1998).
 

ORDER

Entitlement to service connection for vertigo is granted. 

Entitlement to service connection left shoulder disorder is granted. 



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


